Citation Nr: 9928872	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  95-37 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable evaluation for 
residuals of a fracture of the right wrist with post-
traumatic degenerative arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from May 1960 to May 1973 and 
from July 1973 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii, which granted service connection for PTSD 
and assigned a 10 percent rating.  That decision also granted 
service connection for residuals of a fracture of the right 
wrist with post-traumatic degenerative arthritis and assigned 
a noncompensable (zero percent) rating.  The veteran filed a 
substantive appeal with respect each assigned rating. 

In October 1996, during the pendency of this appeal, the RO 
granted an increased rating to 30 percent for the veteran's 
PTSD, effective as of December 1994.  Inasmuch as the grant 
of the 30 percent evaluation is not the maximum benefit under 
the rating schedule, the claim for an initial rating in 
excess of 30 percent for PTSD remains in controversy and is 
still a viable issue for appellate consideration by the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veteran's PTSD currently is manifested by some 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms which include 
chronic sleep impairment and a mild memory loss.  

2.  The veteran's residuals of a fracture of the right wrist 
are manifested primarily by subjective complaints of weakness 
in the joint and x-ray evidence of post-traumatic 
degenerative arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, 
Diagnostic Code 9411 (1996 & 1998).

2.  The criteria for an initial 10 percent rating for 
residuals of a fracture of the right wrist with post-
traumatic degenerative arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§  4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Code 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A rating decision rendered in June 1995 granted service 
connection for PTSD and assigned a 10 percent rating, 
effective as of December 1994.  The veteran responded by 
filing a notice of disagreement with respect to that assigned 
rating.  By an October 1996 rating decision, the RO increased 
this disability evaluation to 30 percent.  

The June 1995 rating decision also granted service connection 
for residuals of a fracture of the right wrist with post-
traumatic degenerative arthritis and assigned a 
noncompensable rating, effective as of December 1994.  The 
veteran disagreed with that rating, arguing that his right 
wrist disability was manifested by pain, weakness and 
occasional locking.

As these are claims of disagreement with the initial ratings 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds 
that each of the veteran's claims are "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a), which gives rise 
to the VA's duty to assist.  See Fenderson, 12 Vet. App. at 
127 (applying duty to assist under 38 U.S.C.A. § 5107(a) to 
initial rating claims).  Under these circumstances, the VA 
must attempt to obtain all such medical evidence as is 
necessary to evaluate the severity of the veteran's 
disabilities from the effective date of service connection 
through the present.  Fenderson, 12 Vet. App. at 125-127, 
citing Goss v. Brown, 9 Vet. App. 109, 114 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 98 (1996); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  See also 38 C.F.R. § 4.2 (ratings to 
be assigned "in the light of the whole recorded history.")  
The Board finds that all relevant evidence has been obtained 
and that no further duty is required under the provisions of 
38 U.S.C.A. § 5107.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

I.  PTSD

The RO initially rated the veteran's PTSD based on a report 
from a VA examination performed in February 1995.  At that 
time, the examiner recorded the veteran's history that he had 
worked for the Hawaii State Correction Agency from 1977 to 
1987.  It was noted that the veteran subsequently became 
self-employed until March 1994 when he entered a substance 
abuse treatment program.  The veteran stated that he had 
never been married and had only one or two close friends.  He 
expressed that he had never felt love for anybody since he 
left the military.  He reported nightmares, intrusive 
thoughts, flashbacks, and guilt concerning his experiences in 
Vietnam.  He also reported hypervigilence and irritability.  
He related that he woke up in a cold sweat with his T-shirt 
soaked, and that he drank heavily to avoid nightmares about 
Vietnam.  He said that he tended to avoid activities 
associated with water, because they would remind him of a 
particular stressful incident in Vietnam.  

On mental status examination, the veteran was cooperative and 
appeared casually dressed in clean clothes.  His affect was 
restricted at times, yet congruent with his mood.  There was 
some indication of internal pain, especially when talking 
about his buddies from Vietnam.  His thought processes were 
logical, and there was no indication of suicidal or homicidal 
ideation.  The examiner noted that the veteran seemed 
motivated for substance abuse rehabilitation.  It also was 
noted that he appeared to possess above-average intellectual 
capabilities.  His judgment was adequate and his perceptual 
interpretations were within normal limits.  Based on these 
findings, the Axis I diagnoses were PTSD and alcohol abuse.  
Under Axis IV, for psychosocial stressors, the examiner noted 
"unresolved Vietnam traumas/experiences."  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
55. 

In a March 1995 letter, Antonio Gino, Ph.D., stated that the 
veteran had been under his care since he was admitted to the 
Hawaii Alcoholism Foundation Facility in September 1994.  Dr. 
Gino stated that the veteran reported numerous PTSD symptoms 
at the time of his admission, including nightmares, 
flashbacks, survivor's guilt, fear of loud sounds, and 
alcohol use to lessen feelings of anxiety and guilt.  Dr. 
Gino added that the facility was not geared to provide 
treatment for PTSD and, thus, offered little treatment for 
that specific problem.  

A December 1995 triage report from the VA Substance Abuse 
Treatment Program (SATP) noted that the veteran was currently 
living in a treatment facility.  When asked about emotional 
problems, the veteran replied, "no more than normal 
problems."  It was noted that the veteran expected to leave 
the residential treatment facility within one week and had 
plans to live in an Oxford House.  The veteran also disclosed 
that he was attending Alcoholics Anonymous meetings daily.  
Mental status examination revealed that the veteran was 
oriented to time, place, person, and situation.  His 
appearance and speech were normal.  He was proficient in 
single and double digital calculations, but had problems with 
abstractions and similarities.  He demonstrated a normal 
range of mood and affect.  Thought processes, content and 
perception were also within normal limits.  No suicidal or 
homicidal ideation was reported.  His judgment and insight 
were adequate for daily activities.  He was able to recall 
two out of four words after five minutes, and three out of 
four words after ten minutes, which the examiner concluded 
reflected some memory deficits.  The diagnoses were alcohol 
dependence and PTSD.  The veteran was provided a GAF score of 
65. 

VA outpatient treatment reports dated from January to March 
1996 show that the veteran attended a sleep disturbance class 
for complaints of insomnia.  It was noted that the veteran 
had chronic sleep problems that may have been affecting his 
daily functioning.  Records also noted that the veteran was 
an active participant in the class and was interested in the 
material.  The assessment included PTSD and alcohol 
dependence in remission.

In a follow-up letter in March 1996, Dr. Gino stated that the 
veteran began using alcohol in significant quantities after 
leaving Vietnam.  Dr. Gino therefore suspected that the 
veteran's PTSD had contributed significantly to his alcohol 
abuse and subsequent dependence.  

In October 1996, the RO denied the veteran's claim for 
service connection for alcohol dependence as secondary to 
PTSD, and increased his disability rating to 30 percent for 
PTSD.  In assigning the 30 percent rating, however, the RO 
appears to have considered the veteran's symptomatology due 
to alcohol dependence, and characterized the issue as "post-
traumatic stress disorder with alcohol dependence, in 
remission."  For compensation purposes, however, alcohol 
dependency cannot be considered when rating a service-
connected psychiatric disorder.  See 38 U.S.C.A. §§ 105, 1110 
(West 1991); 38 C.F.R. §§ 3.301, 4.14 (1998); VAOPGCPREC 2-
97, 2-98; Barela v. West, 11 Vet. App. 280 (1998).  Thus, the 
Board will not consider any symptomatology attributable to 
the veteran's alcohol dependence in rating his service-
connected PTSD to the extent the symptoms may be 
distinguishable.  See Mittleider v. West, 11 Vet. App. 181 
(1998).

In connection with this appeal, the veteran was afforded an 
additional VA psychiatric examination in December 1998.  
During the interview, the veteran complained of 
sleeplessness, impaired concentration, hypervigilence, 
irritability, outbursts of anger, as well as nightmares, 
flashbacks and intrusive thoughts about Vietnam.  He reported 
experiencing a restricted range of feelings, and said that he 
avoided thoughts, places, conversations, and activities which 
reminded him of combat.  He denied hallucinations as well as 
suicidal and homicidal ideation.  He indicated that he was 
not currently on any psychotropic medication.  His hobbies 
included swimming and fishing.  He said that he was attending 
school in the evening for computer technology, and that his 
ambition was to be able to work.

Mental status examination revealed that the veteran's mood 
and affect had no flatness, uncooperativeness, guardedness, 
evasiveness, hostility, disruptiveness, bizarreness, or 
ritualism.  The examiner also observed no dysphoria, anxiety, 
phobias, apprehension, anger, rage, coldness, shallowness, or 
dramaticity.  Speech and thought process were normal, and 
insight was good.  Thought content showed no delusions, 
hallucinations, obsessions, or preoccupations.  Judgment and 
impulse control were within normal limits.  Cognitive testing 
was within normal limits, as the veteran appeared alert, 
verbal and well informed regarding current events.  The 
diagnoses were PTSD (chronic), and alcohol dependence in 
remission.  The veteran was assigned a GAF score of 55. 

At a hearing held before the undersigned member of the Board 
in June 1999, the veteran testified as to the nature and 
severity of his PTSD.  He stated that his symptoms included 
nightmares, flashbacks, sleeplessness, and a decrease in 
memory.  He related that he experienced flashbacks and 
depression when under stress or with humid or rainy weather.  
He also reported trouble socializing, stating that he often 
would lose interest in conversations.  He related that he 
currently lived with his girlfriend, and denied having any 
problems with that relationship.  He indicated that he had no 
social life because he did not have money to go out.  He said 
that he was currently unemployed and attending school in the 
evening to become a computer technician.  He disclosed that 
he struggled academically because of PTSD symptoms, which 
included experiencing flashbacks during class.  He also 
reported instances during class when he was "not all 
there."  He admitted that he had not had a full-time job 
since the early 1990's, and that he participated in the work-
study program up until the prior year.  He said that his 
decision not to continue with the work-study program was 
based on his inability to handle the stress of attending 
school and working part time.

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Under this formula, a 30 percent rating 
required definite or "moderately large" impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
impairment.  The VA General Counsel construed the term 
"definite" as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  
See also Hood v. Brown, 4 Vet. App. 301 (1993). 

A 50 percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  A 70 percent evaluation 
was warranted for psychoneurosis manifested by severe 
impairment of social and industrial adaptability.  See 
38 C.F.R. § 4.132 (1996).  

During the pendency of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  Where the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v Derwinski, 1 Vet. App. 
308, 312-313 (1991).  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  Thus, any increase in disability based on the 
revised criteria cannot become effective prior to November 7, 
1996.

Under the revised criteria, a 30 percent evaluation is 
assigned for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  Id. 

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

In applying the criteria, when it is not possible to separate 
the effects of the service-connected condition from a 
nonservice-connected condition, 38 C.F.R. § 3.102, which 
requires that reasonable doubt on any issue be resolved in 
the veteran's favor, clearly dictates that such signs and 
symptoms be attributed to the service-connected condition.  
See Mittleider, 11 Vet. App. at 185.  Thus, any symptoms not 
specifically attributed to a nonservice-connected condition 
will be assumed to be due to the service-connected PTSD.  

Applying the facts of this case to the applicable criteria, 
the Board finds that the veteran's PTSD does not warrant an 
evaluation in excess of 30 percent at any time during the 
initial rating.  Under the former criteria, the Board finds 
that the veteran's PTSD has not been manifested by more than 
definite impairment of social and industrial adaptability at 
any time since the effective date of service connection to 
the present.  With regard to social adaptability, the Board 
has considered the veteran's statements that he has 
difficulty socializing because of an inability to follow 
conversations, and that he has never felt love for anyone 
since his return from Vietnam.  Nevertheless, the evidence 
also shows that the veteran attends Alcoholics Anonymous 
regularly, has one or two close friends, and is currently in 
a relationship with a woman with whom he lives.  The veteran 
also testified that he does not go out much, but attributed 
this to the fact that he had no money.  These findings show 
that the veteran's PTSD has not been manifested by more than 
definite impairment of social adaptability.

There also is no evidence that the veteran suffers from more 
than definite impairment with respect to his industrial 
adaptability.  The veteran contends that he is unable to work 
due to his PTSD.  However, the record shows that he stopped 
working in March 1994 when he was admitted to a long-term 
substance abuse program for approximately two years.  The 
record therefore indicates that the veteran stopped working 
at that time because of his nonservice-connected alcohol 
abuse rather than his PTSD.  Thus, the record does not 
establish that the veteran's unemployment during those two 
years to his service-connected PTSD.  See Mittleider, 11 Vet. 
App. at 184.  Furthermore, the veteran is currently attending 
college where he is being trained in computer technology.  
The Board has considered the veteran's statements that he 
occasionally has intrusive thoughts about Vietnam during 
class; however, there is no indication that he is unable to 
continue his education.

The Board notes that the veteran has been provided GAF scores 
of 55 when examined by the VA in February 1995 and December 
1998.  This score contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994).  The Board notes, however, 
that the clinical findings of record do not reflect that the 
veteran's PTSD is productive of serious symptoms.  The 
veteran has consistently denied both suicidal and homicidal 
ideation, and no obsessional rituals have been reported.  The 
veteran also has several friends, is in a close relationship, 
and is able to attend college where he studies computer 
technology.  Examiners have also observed the veteran to be 
cooperative and well groomed, with no impairment in judgment 
or cognitive functioning.  He behavior has not been 
considered a danger to himself or others.

Under these circumstances, the veteran's symptoms appear to 
be most consistent with a GAF score of 65, which was assigned 
in December 1995.  A score of 65 is assigned for some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationship.  Id.  Thus, the 
veteran is not shown to have more than definite industrial 
impairment due to PTSD.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-43 (1995) (a GAF was estimated to be between 55 
and 60, a "moderate difficulty in social, occupational and 
school functioning").   

Furthermore, the Board finds that the veteran's disability 
picture for his PTSD does not warrant an evaluation in excess 
of the currently assigned 30 percent under the revised 
criteria for rating mental disorders since they became 
effective in November 1996.  The clinical evidence shows that 
the veteran has some manifestations described in the criteria 
for a 50 percent evaluation under the revised criteria, 
(e.g., some flattened affect and impairment in memory).  In 
particular, the February 1995 VA examination report noted 
that the veteran's affect appeared restricted.  However, the 
remainder of the clinical evidence showed the veteran's 
affect to be normal.  The December 1995 triage note also 
reported some memory deficits, although cognitive testing in 
December 1998 was within normal limits.  In any event, the 
veteran clearly does not exhibit most of the symptoms 
described in the criteria for a 50 percent evaluation under 
the revised criteria.  For example, there is no evidence of 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships despite a limited range of activities.  

In short, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 30 percent for 
the veteran's PTSD under the former criteria, as well as the 
revised criteria since its effective date of November 7, 
1996.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert, 1 Vet. App. at 55-56. 

II.  Right Wrist Disability

The service medical records show that the veteran incurred a 
fracture dislocation of the carpal bone of his right wrist in 
August 1963 when he fell on a conditioning course.  He was 
casted for several weeks and experienced some ulnar nerve 
damage.  All function was regained by November 1963.  The 
June 1995 rating decision which assigned a noncompensable 
evaluation for the veteran's right wrist disability relied on 
a report from a VA examination performed in February 1995.  
That report included the veteran's complaints of pain and 
weakness of the right wrist, especially with cold weather.  
On physical examination, the right wrist showed no swelling 
or tenderness on palpation.  There was full range of motion, 
with normal strength, grip and sensation observed.  A bony 
prominence was present.  X-rays disclosed degenerative and 
post-traumatic changes.  The examiner's assessment was 
residuals of a right-wrist fracture with post-traumatic 
arthritis.

At his hearing in June 1999, the veteran took exception with 
the findings contained in the February 1995 examination 
report.  He indicated that his right wrist disability was 
productive of slight pain, weakness and occasional locking.  
He also explained this his wrist would give way when lifting 
heavy objects, rendering him unable to lift objects over 
twenty pounds.  He related one incident in which he dropped a 
tray of bread while helping a friend at a bakery.  He said 
that he did not take medication or use any orthopedic device 
for this disability.  He indicated that his wrist would lock 
up while writing or typing, which made it difficult to take 
tests at school.  He explained that he had to soak his wrist 
in warm water for 45 minutes after completing his last mid-
term examination.  He further explained that the disability 
had not changed much.  He had learned to do a lot of carpet 
installation activities with his left hand because he did not 
have sufficient strength in his right wrist.  

The veteran's bilateral wrist disability is currently rated 
as noncompensably disabling under Diagnostic Code 5215, which 
refers to limitation of motion of the wrist.  This diagnostic 
code provides a 10 percent rating where either wrist shows 
palmar flexion limited in line with the forearm or where 
dorsiflexion is less than 15 degrees.  

Based on the foregoing, the Board finds that the evidence 
supports a 10 percent evaluation for the veteran's right 
wrist disability.  The Board recognizes that the clinical 
evidence does not show limitation in range of motion of the 
right wrist.  In addition to applicable schedular criteria, 
however, the Board is required to consider whether an 
increased evaluation could be assigned on the basis of 
functional loss due to factors such as pain or weakness, to 
the extent that such complaints are supported by adequate 
pathology.  See 38 C.F.R. § 4.40, § 4.45, § 4.59; see also  
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Board finds the veteran's testimony to be credible 
concerning his complaints of functional loss due to weakness.  
Although no weakness was clinically identified or expressed 
in terms of limitation of range of motion on the veteran's VA 
examination in 1995, his testimony is objectively supported 
by X-ray evidence of degenerative and post-traumatic changes 
diagnosed as residuals of the right wrist fracture.  
Accordingly, weighing all the evidence, the Board finds that 
a 10 percent rating for the veteran's right wrist disability 
is warranted. 

In reaching this decision, the Board has also considered 
whether an evaluation in excess of 10 percent could be 
assigned for the veteran's right wrist disability.  The 10 
percent evaluation is the maximum rating allowed under 
Diagnostic Code 5215.  Further, the only other code provision 
pertaining to the wrist is Diagnostic Code 5214, which refers 
to ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 
(1998).  Ankylosis is "[s]tiffening or fixation of a joint 
as the result of a disease process, with fibrous or bony 
union across the joint."  Disney v. Brown, 9 Vet. App. 79, 
81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th 
ed. 1990)).  The veteran does not contend and the evidence 
does not demonstrate that his right wrist is ankylosed.  As 
such, the veteran's right wrist disability is most consistent 
with a 10 percent rating under Diagnostic Code 5215 on the 
basis of functional loss due to pain.

III.  Consideration of Extra-Schedular Evaluations

The Board finds, as did the RO, that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating standards."  See 38 C.F.R. § 3.321(b)(1).  
There is no objective evidence indicating that either 
service-connected disability at issue has independently 
caused marked interference with his earning capacity or 
employment status, i.e., beyond that contemplated by the 
assigned ratings, including the 10 percent rating for the 
wrist disability taking into account the veteran's testimony 
concerning employment activities.  His disabilities have not 
necessitated frequent periods of hospitalization.  

As discussed, the veteran underwent two years of treatment at 
a residential facility for substance abuse, which interrupted 
his employment.  There is no medical opinion of record, 
however, indicating that the veteran was unable to work due 
to his PTSD.  The veteran is also able to attend college 
where he is being trained in computer technology.  Under 
these circumstances, the Board determines that further 
development for an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell, 9 
Vet. App. at 239; Shipwash v. Brown, 8 Vet. App. at 227.


ORDER

An initial rating in excess of 30 percent for post-traumatic 
stress disorder is denied. 

Subject to the laws and regulations governing the payment of 
monetary benefits, an initial 10 percent rating for residuals 
of a fracture of the right wrist with post-traumatic 
degenerative arthritis is granted. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals







